DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for continuing amendment filed on Nov 15, 2021. The claims 1, 3-23 are pending for examination.
Claim: 2 (canceled)

Response to Argument
 
Applicant’s arguments filed on Nov 15, 2021, with regards to rejection of claim 1, 3-23 have been fully considered, and they are persuasive. 
In Applicants remarks, on pages 7-9, Applicant argues that Binns does not teach claim 1 and 10, especially the portion of the claim, “causing, based on a determination that the data packet will not timely reach the destination, a modification of a priority level of subsequent data packets associated with the application”.  
In response, a new ground of rejection is applied over Yamaguchi (US 2013/0142066A1), in view of Shirazipour (US 2014/0016464A1).

Objection to Specification

Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless descriptive, preferably from two to seven words. It may not contain more than 500 characters.
The title “Network Management” is not descriptive of the claims. Further correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention”. 
Claim 1 in line 5 in the portion of limitation “TTB value”. It is unclear, and the TTB is not a term of the art and requires further explanation in the claims.  Further action is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 6-13, 16-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2013/0142066A1), in view of Shirazipour (US 2014/0016464A1).
Regarding claim 1, 
Yamaguchi teaches, a method comprising (see abstract and fig. 2): 
receiving, by a first computing device from a second computing device, network latency information (see fig. 2(10-first node), and para [0096] a data transfer system which includes a first node for transmitting data, a second node for receiving the data transmitted from the first node, see also [0190]for latency information.); 
receiving, by the first computing device from a first network device, a data packet comprising a time-to-buffer (TTB) value, wherein the data packet is associated with an application (see para [0098], [0100] the transfer amount per unit time of the data is larger than a predefined threshold value. Threshold value is a buffer threshold value 905 (see also para [0166]);
Determining, by the first computing device and based on the received network latency information and based on the TTB value, whether the data packet will timely reach a destination (see para [0159] line 5-7, no delay occurs due to the buffer ring. “No delay” means packet will reach timely.); and 

Yamaguchi doesn’t explicitly teach, 
causing, based on a determination that the data packet will not timely reach the destination, a modification of a priority level of subsequent data packets associated with the application.  

In analogous art, Shirazipour teaches, 
causing, based on a determination that the data packet will not timely reach the destination, a modification of a priority level of subsequent data packets associated with the application (see para [0051][-[0052] Data packet marked as a congestion that mean it does not reach timely in destination; and 
para [0053]-[0054] and [0036] adjusting the ECN value (i.e. Q.E enhanced) by upgrading the data packet to a queue having a higher priority for subsequent packets.)
21 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a time delay of the data and latency information of data packet of Yamaguchi with a priority level of subsequent data packets associated with the application of Shirazipour. A person of ordinary skill in the art would have been motivated to do this to reduce a network latency/jitter as well as enhanced quality (Shirazipour: [0003])

Regarding claim 3,
Yamaguchi and Shirazipour teach claim 1,
Yamaguchi further teaches, further comprising: 
 no delay occurs due to the buffer ring. “No delay” means packet will reach timely.); and 
adjusting, based at least in part on the received network latency information, an order in which the plurality of data packets are sent by the first computing device (see para [0225] adjusting the transmission flow rate, or see also [0233]).
Regarding claim 4,
Yamaguchi and Shirazipour teach claim 3,
Yamaguchi further teaches, wherein the adjusting the order in which the plurality of data packets are sent further comprises: 
prioritizing a sending of a first data packet of the plurality of data packets based on a time remaining for the first data packet to reach the destination (see para [0165] determining that the priority level of the received data is high, the flit sorting section 902 bypasses the data.)

Regarding claim 7,
Yamaguchi and Shirazipour teach claim 1,
Yamaguchi further teaches, wherein the determining whether the data packet will timely reach the destination further comprises: determining a period of time the data packet is buffered at the first computing device (see para [0214] The term "amplitude" refers to an amount of data transferred per unit time, and the term "transmission interval" refers to a time interval between packets transmitted continually.).

Regarding claim 8,
Yamaguchi and Shirazipour teach claim 1,
Yamaguchi further teaches, further comprising: 
determining, by the first computing device a second network device  to send the data packet (see fig. 2(10-first node), and para [0096] a data transfer system which includes a first node for transmitting data, a second node for receiving the data transmitted from the first node, see also [0190]for latency information.);); and 
determining, based on the received network latency information, an amount of latency associated with a communication path between the first computing device and the second network device (see para [0277]-[0278]).

Regarding claim 9,
Yamaguchi and Shirazipour teach claim 1,
Yamaguchi further teaches, further comprising: decrementing the TTB value of the data TTB in accordance with the determined amount of latency associated with the communication path between the first computing device and the second network device (see para [0017] a transfer delay of a traffic of data can be decreased in a data transfer system such as a semiconductor system, [0125]) and
sending the data packet to the second network device (see para [0096] a data transfer system which includes a first node for transmitting data, a second node for receiving the data transmitted from the first node, see also [0190]for latency information.);

Regarding claim 10,
Yamaguchi teaches, a method comprising: 
a method comprising: 
receiving, by a second computing device from a first computing device, network latency information associated with a plurality of communication paths of a network;  5Application No. 15/248,834Docket No.: 007412.03083\US Amendment dated 
Reply to Office Action of June 13, 2019for each data packet of a plurality of data packets buffered at the second computing device and comprising a time-to-buffer (TTB) value, determining, based on the received network latency information and the TTB value, whether the data packet will timely reach a destination (see fig. 2(10-first node), and para [0096] a data transfer system which includes a first node for transmitting data, a second node for receiving the data transmitted from the first node, see also [0190]for latency information.); 
determining, by the second computing device, a first data packet of the plurality of data packets, the first data packet having a lowest 'TTB value (see para [0342] The data in a flow as a target of evaluation may be determined as needing to be bypassed based on the determination result that the transfer load is smaller than the predefined permissible value and also based on the results of comparison regarding the evaluation items described above against the threshold values.).
determining, based on the received network latency information, an amount of latency associated with a communication path between the second computing device and a first network device (see para [0159] line 5-7, no delay occurs due to the buffer ring. “No delay” means packet will reach timely.); and
changing the transmission path or the like in order to avoid a delay.).

Regarding claim 11,
Yamaguchi and Shirazipour teach claim 10,
Yamaguchi further teaches, further comprising: based on a determination that a second data packet will not timely reach the destination via the communication path discarding the second data packet (see para [0159] line 11-13, a delay occurs due to the buffer ring).
Regarding claim 12,
Yamaguchi and Shirazipour teach claim 11,
Yamaguchi further teaches, based on the determination that the second data packet will not timely reach the destination via the communication path sending a first network communication to a second network device that previously sent the second data packet to the second computing device (see para [0159]).

Regarding claim 13,
Yamaguchi and Shirazipour teach claim 12,
Yamaguchi further teaches, wherein the first network communication comprises at least a first parameter indicating an amount of time taken for the first network communication to arrive at the second network device (see para [0111] a number of times of routing, and a wait time at a bypass buffer of another router that the data passed before passing the router.)

Regarding claim 16,
Yamaguchi teaches, 
A method comprising: determining, by a first computing device, a second computing device to send a first data packet comprising a time-to-buffer (TTB) value see para [0098], [0100] the transfer amount per unit time of the data is larger than a predefined threshold value. Threshold value is a buffer threshold value 905 (see also para [0166]);
retrieving, from a database, an amount of latency associated with a first communication path between the first computing device and the second computing device (para [0104] a predefined time duration passes after the data stored on the specific data storage section is transmitted , and para [0105] Data received from a bypass processing of processing the data received by the input section (i.e. data is retrieved.)
determining, by the first computing device, an amount of time the first data packet is buffered at the first computing device (see para [0111] a number of times of routing, and a wait time at a bypass buffer of another router that the data passed before passing the router.); 
determining, based on the determined amount of time and the TTB value, whether the first data packet will timely reach a destination via the first communication path (see para [0159] line 5-7, no delay occurs due to the buffer ring. “No delay” means packet will reach timely.); and 

Yamaguchi doesn’t explicitly teach, 
causing, based on a determination that the data packet will not timely reach the destination, a modification of a priority level of subsequent data packets associated with the application.  
In analogous art, Shirazipour teaches, 
causing, based on a determination that the data packet will not timely reach the destination, a modification of a priority level of subsequent data packets associated with the application (see para [0051][-[0052] Data packet marked as a congestion that mean it does not reach timely in destination; and 
para [0053]-[0054] and [0036] adjusting the ECN value (i.e. Q.E enhanced) by upgrading the data packet to a queue having a higher priority for subsequent packets.)
21 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a time delay of the data and latency information of data packet of Yamaguchi with a priority level of subsequent data packets associated with the application of Shirazipour. A person of ordinary skill in the art would have been motivated to do this to reduce a network latency/jitter as well as enhanced quality (Shirazipour: [0003])

Regarding claim 18,
Yamaguchi and Shirazipour teach claim 16,
Yamaguchi teaches, determining that a second data packet will not timely reach the destination via  first communication path; and determining a second communication 

Regarding claim 20,
Yamaguchi and Shirazipour teach claim 16,
Yamaguchi further teaches, wherein the causing modification of a priority level of subsequent data packet communications comprises (see para [0123]: 
determining a first application associated with the first data packet (see para 0176]); and 
lowering a priority level of one or more data packets not associated with the first application (see para [0123] the non-bypass traffic is processed with a low priority level in the router R7, the non-bypass traffic is made to wait until the transfer of the bypass traffic is completed (i.e. it is not associated with first application.).  
Regarding claim 22,
Yamaguchi and Shirazipour teach claim 1,
Yamaguchi teaches, wherein the network latency information is indicative of latencies between the first computing device and a plurality of network devices (see fig. 2(10-first node), and para [0096] a data transfer system which includes a first node for transmitting data, a second node for receiving the data transmitted from the first node, see also [0190]for latency information.). 

Claim 17 recites all the same elements of claim 11. Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to claim 17.
Claim 19 recites all the same elements of claim 10. Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to claim 19.




Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2013/0142066A1), in view of in view of Shirazipour (US 2014/0016464A1), and further in view of Ronneke (US 2016/0262041 A1).
Regarding claim 5,
Yamaguchi and Shirazipour teach claim 1,
Yamaguchi and Shirazipour fail to teach, wherein the first network communication comprises an internet control message protocol (ICMP) communication indicating an expiration of the TTB value of the data packet. 
In analogous art, Ronneke teaches, wherein the first network communication comprises an internet control message protocol (ICMP) communication indicating an expiration of the TTB value of the data packet (see para [0049]- 74 -Patent Application Atty. Docket No. 007412.03083- 76 -Patent Application Atty. Docket No. 007412.03083



and, para [0112])

21 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a time delay of the data and latency information of data packet of Yamaguchi with Shirazipour further with an internet control message protocol (ICMP) communication indicating an expiration of the 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2013/0142066A1), in view of in view of Shirazipour (US 2014/0016464A1), and further in view of Song(US 2012/0063339A1)

Regarding claim 6,
Yamaguchi and Shirazipour teach claim 1,
Yamaguchi and Shirazipour fails to teach, further comprising: based on a determination that the data packet will not timely reach the destination discarding the data packet.
In analogous art, Song teaches, 
further comprising: based on a determination that the data packet will not timely reach the destination discarding the data packet (see para [0046] As a result of the determination in step S304, if the calculated expected delay time is longer than or equal to the preset allowable value, the packet processor 110 discards the received packet.)
21 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a time delay of the data and latency information of data packet of Yamaguchi with Shirazipour further with the calculated expected delay time is longer than or equal to the preset allowable value, the packet processor 110 discards the received packet of Song. A person of ordinary skill in 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2013/0142066A1), in view of in view of Shirazipour (US 2014/0016464A1), In view of Kanatake (US 2008/0298195 A1).
Regarding claim 14,
Yamaguchi and Shirazipour teach claim 10, 
Garcia fails to teach, further comprising: for the plurality of data packets, adjusting a max jitter (MJ) parameter for each data packet in accordance with the received network latency information.
In analogous art, Kanatake teaches, further comprising: for the plurality of data packets, adjusting a max jitter (MJ) parameter for each data packet in accordance with the received network latency information (see para [0071] the maximum latency of the data packets should be 130 ms. Since a new frame is generated every 40 ms, the maximum allowance on the latency can be 40/2=.+-.20 ms. To keep some headway, the node 102 may add a jitter tolerance of 15 ms in the data packet jitter information (explained in further detail in conjunction with FIG. 14 below)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a time delay of the data and latency information of data packet of Yamaguchi with Shirazipour further with further Jain’s teaching for the plurality of data packets, adjusting a max jitter (MJ) parameter for each data packet in accordance with the received network latency information. One of .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2013/0142066A1), in view of in view of Shirazipour (US 2014/0016464A1), further In view of Jain (US 2011/0058554 A1), in further view of Diab (US 2011/0019668A1).

Regarding claim 15,
Yamaguchi and Jain teach claim 14,
Yamaguchi and Jain fail to teach, each data packet in the plurality of data packets, prioritizing the data packet for transmission based at least in part on an identifier for the data packet and the adjusted MJ parameter for the data packet.

Jain teaches, the adjusted [i.e. modify] MJ parameter (see para [0072] line 14-15, the node 106 modifies the maximum latency for each of these packets to 35 ms (=80 ms-45 ms), before transmission.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a time delay of the data and latency information of data packet of Yamaguchi with further Jain’s teaching for the plurality of data packets, adjusting a max jitter (MJ) parameter for each data packet in accordance with the received network latency information. One of ordinary skill in the art would have been motivated to transmit a packet with low latency (Jain: [0072])

 and Jain fail to teach, further comprising: each data packet in the plurality of data packets, prioritizing the data packet for transmission based at least in part on an identifier for the data packet. 
 In analogous art, Daib teaches, each data packet in the plurality of data packets, prioritizing the data packet for transmission based at least in part on an identifier for the data packet (see para [0071] the maximum latency of the data packets should be 130 ms. Since a new frame is generated every 40 ms, the maximum allowance on the latency can be 40/2=.+-.20 ms. To keep some headway, the node 102 may add a jitter tolerance of 15 ms in the data packet jitter information (explained in further detail in conjunction with FIG. 14 below)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a time delay of the data and latency information of data packet of Yamaguchi with further with Jain further with Daib’s teaching prioritizing the data packet for transmission based at least in part on an identifier for the data packet. One of ordinary skill in the art would have been motivated to transmit a packet with low latency.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2013/0142066A1), in view of in view of Shirazipour (US 2014/0016464A1), in further view of Kakadia (US 2007/0041364A1).
Regarding claim 5,
Yamaguchi and Shirazipour teach claim 1,
 fails to teach, wherein the TTB value of the data packet is indicative of an amount of time remaining to deliver the data packet to an end point. 
In analogous art, Kakadia teaches, wherein the TTB value of the data packet is indicative of an amount of time remaining to deliver the data packet to an end point (see para [0019] remaining amount of the time budget for delivery of the respective packet.)
 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a time delay of the data and latency information of data packet of Yamaguchi with Shirazipour further with remaining amount of the time budget for delivery of the respective packet of Kakadia. One of ordinary skill in the art would have been motivated to transmit a packet in order to send timely manner (Kakadia: [0019])


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2013/0142066A1), in view of in view of Shirazipour (US 2014/0016464A1) and further in view of Novakovsky (US 2014/0258618A1)
Regarding claim 23,
Yamaguchi and Shirazipour teach claim 1,
Shirazipour further teach, 
the destination, that a second data packet associated with the second TTB value will timely reach the destination via the second communication path and will not timely packet delay means it will not reach timely.)and 6Application No. 15/248,834Docket No.: 007412.03083\US Amendment dated May 22, 2020 
After Final Office Action of January 24, 2020 sending, via the second communication path, the second data packet (see col. 4 line 46-50, use second channel 14 to send packet.)
21 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a time delay of the data and latency information of data packet of Yamaguchi with the data packet will not timely reach the destination, modification to a communication path for one or more future data packets of Shirazipour. A person of ordinary skill in the art would have been motivated to do this to send data/packet without having delay and saving cost (Shirazipour: [abstract and [0039])

Yamaguchi and Shirazipour fail to teach, 
determining, based on a determination that an amount of first latency associated with a first communication path between the first computing device and the destination is greater than an amount of second latency associated with a second communication path between the first computing device and 

 In analogous art, Novakovsky teaches, 
further comprising: 
determining, based on a determination that an amount of first latency associated with a first communication path between the first computing device and the destination is greater than an amount of second latency associated with a second communication the subject matter of any one of Examples 1-5 can optionally include a first latency that is a greater amount of time than the second latency) and 
21 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a time delay of the data and latency information of data packet of Yamaguchi with Shirazipour further with the data packet will not timely reach the destination, modification to a communication path for one or more future data packets of Novakovsky. A person of ordinary skill in the art would have been motivated to do this to control a latency (Novakovsky: [0012])


Conclusion
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sm Islam whose telephone number is (571)270-0566. The examiner can normally be reached on M-F 8-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

Date: 12/14/2021
/SM Z ISLAM/Examiner, Art Unit 2457 



/RAMY M OSMAN/Primary Examiner, Art Unit 2457